644 N.W.2d 819 (2002)
Daniel G. BROADHEAD, Respondent,
v.
FISCHER BROTHERS PETROLEUM PRODUCTS, and Bituminous Insurance Company, Relators, and
Lakeland Ford Trucks and Western National Mutual Insurance Company, and Virgil Harvey's Truck Repair and Uninsured/Special Compensation Fund, Respondents, and
Special Compensation Fund.
No. C6-02-352.
Supreme Court of Minnesota.
June 6, 2002.
Considered and decided by the court en banc.
*820 Janet Monson, Aafedt, Forde, Gray & Monson, PA, Minneapolis, MN, Virgil Harvey, Harvey's Truck Repair, Cannon Falls, MN, Sara Stoltman, Special Compensation Fund, Special Compensation Fund, St. Paul, MN, Kay Nord Hunt, Richard L. Plagens, Christopher R. Grote, Lommen, Nelson, Cole & Stageberg, PA, Minneapolis, MN, for Appellants.
John G. Brian, III, Felhaber, Larson, Fenlon & Vogt, St. Paul, MN, for Respondents.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 6, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
KATHLEEN A. BLATZ,
Chief Justice.